Citation Nr: 0738798	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected residuals 
of cold injury, right and left feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in February 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The veteran's appeal was previously before the Board in 
February 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

Coronary artery disease was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service or 
service-connected disability.


CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated during 
active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests heart disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The veteran does not contend, nor does the evidence show, 
that his coronary artery disease was incurred or aggravated 
during active military service.  The veteran contends that 
his coronary artery disease is directly attributable to his 
service-connected residuals of cold injury, left and right 
feet.  He states that the pain in his feet has caused him to 
stay off his feet and that the sedentary lifestyle he leads 
is causing his heart muscle to deteriorate.  See April 2004 
Statement in Support of Claim; August 2005 VA Form 9.  

In this case, neither coronary artery disease nor any other 
heart disease was diagnosed in service and no competent 
evidence indicates that it had its onset in service or was 
manifest to a compensable degree within one year of 
separation.  

The earliest medical evidence of record showing the presence 
of heart disease consists of March 1987 treatment records 
from St. Mary's Hospital, which show that the veteran was 
diagnosed with organic heart disease and atherosclerotic 
heart disease.  They also show that he underwent cardiac 
catheterization by a Dr. Yates in March 1987, which revealed 
some small coronary artery disease and mild cardiomyopathy; 
the discharge summary states that the mild cardiomyopathy 
related to small vessel disease was probably related to the 
veteran's non-service connected diabetes mellitus.  Treatment 
records from M.D.L., MD dated from June 2003 to October 2003 
show that the veteran was diagnosed again during that time 
with organic heart disease and cardiomyopathy.  He was also 
diagnosed with coronary artery disease during a February 2004 
VA examination, and outpatient treatment records from the VA 
Medical Center in Knoxville, Tennessee dated from December 
2000 to February 2006 show that he continued to receive 
treatment for his heart condition and that hew as diagnosed 
with such conditions as hyperlipidemia, arrhythmias, 
hypertension, coronary arthrosclerosis and angina pectoris.  
Most recently, during a VA examination in September 2006, the 
veteran was diagnosed with ischemic heart disease, bundle 
branch block and cardiomyopathy.  

No competent evidence of record indicates that coronary 
artery disease was caused, in whole or in part, by the 
veteran's service-connected residuals of cold injury, right 
and left feet, and the September 2006 VA examiner opined that 
"it is less likely as not (less than 50/50 probability)" 
that the veteran's bundle branch block, poor left ventricular 
systolic function and cardiomegaly are caused by or a result 
of cold exposure in Korea.  In reaching this conclusion, the 
examiner noted that the veteran has several risk factors for 
coronary artery disease which include family history, age, 
male gender, hypertension, high cholesterol and diabetes.  
The examiner gave the same opinion in November 2007 following 
review of additional medical evidence added to the record 
after September 2006.

The only other evidence of a nexus between the veteran's 
current coronary artery disease and his service-connected 
residuals of cold injury, right and left feet is the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since the veteran does not have the medical 
expertise to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in April 2004, prior to the initial 
adjudication of the claim, the veteran was provided with the 
required notice, to include notice that he submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a July 2006 letter, as well as subsequent 
documents.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran was given an 
appropriate VA examination, and VA medical opinions were 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claim.  The Board is also unaware of any such outstanding 
evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.
ORDER

Service connection for coronary artery disease, claimed as 
secondary to the service-connected residuals of cold injury, 
right and left feet, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


